Citation Nr: 1526866	
Decision Date: 06/24/15    Archive Date: 06/30/15

DOCKET NO.  13-01 045	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for residuals of a traumatic brain injury (TBI).

2.  Entitlement to a disability evaluation in excess of 10 percent for a low back strain.


REPRESENTATION

Appellant represented by:	Kenneth L. LaVan, Attorney


WITNESSES AT HEARING ON APPEAL

Veteran and Veteran's wife




ATTORNEY FOR THE BOARD

K. Churchwell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1967 to August 1987.  He served in Vietnam and was awarded, in pertinent part, the Combat Action Ribbon.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

A hearing in this matter was held before the Board in August 2014.  A transcript is of record.

The issue of entitlement to an increased rating for low back strain is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if additional action is required on his part.

FINDING OF FACT

The Veteran does not have a present diagnosis of residuals of a TBI.


CONCLUSION OF LAW

The criteria for service connection for residuals of a TBI have not been met.  §§ 1101, 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).  



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Due Process

VA has a duty to notify and assist veterans in substantiating claims for VA benefits.  See e.g., 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2014).  Upon receipt of a substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information and evidence necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  For service-connection claims, this notice must address the downstream elements of disability rating and effective date.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  VA provided adequate notice in a letter sent to the Veteran in November 2008.

VA has a duty to assist a claimant in the development of a claim.  This duty includes assisting the claimant in the procurement of service and other relevant records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has associated the Veteran's service treatment records and VA treatment records with the claims file and afforded the Veteran an adequate examination.  The examiner considered the relevant history, provided a detailed description of that condition, and provided an extensive analysis to support the conclusions reached.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007).  

In summary, no further notice or assistance to the Veteran is required for a fair adjudication of his claim.



II.  Merits

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2014).  To establish service connection, a veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Holton v. Shinseki, 557 F.3d 1362 (Fed. Cir. 2010); Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  

At the August 2014 hearing the Veteran testified he was involved in an explosion from a rocket attack in February 1968 during the Tet Offensive.  As a result, the Veteran testified he suffered two concussions, and one in the back of his head and one on the front.  He also testified that the explosion injured his spine.  Residuals of the explosion have caused the Veteran to have problems with his memory and migraines that continued to the present time.

The Veteran also described a second brain injury while in-service during an attempt to scuttle a ship in November 1969.  At that time he slipped on the deck and hit the back of his head.

The Veteran's service treatment records reflect the Veteran suffered a head trauma in June 1986 where he stated he fell back and struck the back of his head.  He did not lose consciousness.  The wound was cleaned and stitches were applied, which were removed later that month.  The follow up notation indicated good wound healing and no signs of infection.  Additionally, the service treatment records reflect an earlier head trauma in September 1982; however, the October 1983 Medical Examination for purposes of re-enlistment indicated no head abnormalities.

Moreover, the Veteran's Report of Medical History dated April 1987 stated he was in good health but taking blood pressure medication.  He reported having headaches and dizziness in the past when his hypertension was not well controlled, but did not mention residuals of a concussion or brain injury.

The Veteran also underwent a VA examination in April 2009.  The examiner acknowledged the Veteran's prior head injuries but found no evidence of a TBI and no residuals from prior concussions.  In support of the examiner's opinion, in the discussion of the Veteran's prior head injuries, he stated that "since June 1986, to his discharge date, there was no report/documentation of post traumatic headaches, dizziness, or loss of memory during that time".  Instead, the examiner found that the Veteran's present symptoms are associated with his 2007 diagnosis of Alzheimer's disease.  

The Board acknowledges the record includes a medical article discussing the connection between TBI and Alzheimer's disease with a later onset in life.  However, the Board notes there is no diagnosis of a TBI for the Veteran of record.  Instead the service treatment records indicated he suffered from minor concussions.  Therefore, the medical connection between a TBI and later onset Alzheimer's disease is not applicable here.

The Board finds April 2009 VA examiner's opinions to be well reasoned and thorough, having considered the entire record, including service treatment records, as well as the Veteran's historical accounts and providing specific medical evidence for the opinions rendered.  Therefore, the April 2009 examination report warrants probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (explaining that "most of the probative value of a medical opinion comes from its reasoning" and that "[n]either a VA medical examination report nor a private medical opinion is entitled to any weight in a service-connection or rating context if it contains only data and conclusions").  

In arriving at this conclusion, the Board has also considered the statements made by the Veteran relating his head injuries while in service.  The United States Court of Appeals for the Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (quoting Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007)).

However, the Board finds that objective medical evidence and opinion is necessary in order to determine whether the Veteran's head injuries during service were considered a TBI and whether these injuries are related to his present diagnosis of Alzheimer's disease.  

As such, the record does not reflect the Veteran has a present diagnosis of residuals of a TBI.  Congress has specifically limited entitlement to service-connected benefits to cases where there is a current disability.  In the absence of proof of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).  Because residuals from a TBI are not shown, service connection for residuals from a TBI must be denied because a current disability is not shown by the evidence of record.

Accordingly, the Board finds that the preponderance of the evidence is against the Veteran's claim for service connection residuals of TBI.  Therefore, the claim is denied.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2014).


ORDER

Entitlement to service connection for residuals of a TBI is denied.


REMAND

Unfortunately, a remand is necessary so that VA can meet its duty to assist the Veteran in obtaining evidence to substantiate his remaining claim on appeal.  This duty includes assisting him in obtaining relevant service records.  38 U.S.C.A. § 5103A(c)(1)(C) (West 2014); 38 C.F.R. § 3.159(c)(2)(2014).  It also includes providing relevant examinations where certain conditions are met.  See 38 U.S.C.A. 

§ 5103A(a), (d) (West 2014); 38 C.F.R. §§ 3.159(c)(4), 4.1 (2014).  In the following paragraphs, the Board explains why each part of the requested development is necessary.

Regarding the Veteran's back disability, at the August 2014 hearing, the Veteran testified his symptoms have worsened since his last VA examination in 2011.  In particular, the pain is worse and his walking is more limited, requiring a walker for assistance.  Moreover, his arthritis is getting worse as he gets older.

The Veteran also testified that he has a current issue with urinary incontinence that requires him to wear a diaper.  The Veteran stated the symptoms started for the first time after getting blown up in the Delta and he dealt with it for thirty years while in the Navy.  His wife then testified he began having to wear absorbent pads to deal with the issue about eight years prior, around 2007 or 2008.  The Veteran stated he changes the pad at least daily and sometimes more depending on the need.

The Veteran further testified that his wife does all of the cooking, cleaning, helps him with the daily routine of getting dressed in the morning and the Veteran relies on a walker to walk outside since his spine is getting worse.  The Veteran also does not drive anymore.

As indicated by the Veteran, the last VA examination relating to his back was performed in January 2011.  In light of the fact the Veteran is contending his symptoms have worsened since that examination, including worsening of additional symptoms relating to his back disability such as the urinary incontinence, the Board finds an updated examination is necessary in order to adjudicate this claim for an increased rating.

Accordingly, the case is REMANDED for the following action:

1.  Obtain updated VA treatment records and private records (inpatient and outpatient) pertaining to the Veteran's low back disability and associate the records 

with the claims file.  Any negative reply should be properly included in the claims file.

2.  Following completion of the above, make arrangements for the Veteran to be afforded an examination to determine the severity of his low back strain.  The claims file must be provided to the examiner for review.  The report of examination should include a detailed account of all the objective findings and observations relating to the Veteran's low back strain, to specifically include whether the Veteran's reported fecal and urinary incontinence are manifestations thereof, and any additional symptoms relating to the Veteran's back disability.  A complete rationale should be provided for all requested opinions.

3.  Following the completion of the above, the AOJ must review the claims folder and ensure that all of the foregoing development has been conducted and completed in full.  If not, corrective action should be taken.

4.  Thereafter, the AOJ should re-adjudicate the claim.  If the benefit sought on appeal is not granted, the AOJ must provide a supplemental statement of the case to the Veteran and his representative.  An appropriate period of time should be allowed for response.  The claims file should then be returned to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


